PER CURIAM.
This is the consolidation of two appeals by the husband, petitioner in the circuit court, seeking review of the chancellor’s judgment and order on a mandate issued by this court in this cause on a prior appeal,1 and challenging a subsequent order of the chancellor setting attorney’s fees for the wife at $4,500.
After careful examination of the record in this cause, we find appellant’s contention that the judge did not follow the mandate of this court in the subsequent proceedings is not well founded, and, therefore, we affirm as to the allowances for alimony and child support.
However, based on the evidence of the inability of the husband to pay attorney’s fees in the amount awarded, the amount is hereby reduced to $1,000, including the attorney’s fees for the interlocutory appeal.
Affirmed in part and reversed in part with directions.

. Zilbert v. Zilbert, Fla.App.1973, 287 So.2d 100.